Citation Nr: 0423735	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  01-09 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected gastroesophageal reflux 
disease.

3.  Entitlement to a compensable disability rating for 
service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and August 2000 rating decisions 
of the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO).

In March 2000, the RO awarded an increased disability rating 
of 10 percent for the veteran's service-connected 
gastroesophageal reflux disease and denied his claim for 
service connection for a low back disorder.  In August 2000, 
the RO denied entitlement to a compensable disability rating 
for service-connected allergic rhinitis.

In February 2004, the veteran withdrew his earlier request to 
appear for a personal hearing before a Veterans Law Judge.

The underlying issue of entitlement to service connection for 
a low back disorder, which is reopened herein below, as well 
as the issues of entitlement to increased disability ratings 
for service-connected gastroesophageal reflux disease and 
allergic rhinitis will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1997, the RO denied entitlement to service 
connection for a low back disorder.  The veteran did not 
appeal.

2.  Evidence received since the October 1997 RO decision 
bears directly and substantially upon the issue at hand, is 
neither duplicative or cumulative, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The October 1997 RO decision which denied entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The evidence received since the October 1997 RO decision 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a low back 
disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As the claim for service connection 
for a low back disorder is reopened, any deficiency with 
respect to VA's duty to notify and assist with respect to 
that issue is harmless.  See Conway v. Principi, 353 F.3d 
1359 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence predates August 2001, the 
new regulatory criteria are not applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The service medical records show that the veteran complained 
of back pain during service, including in 1981 and 1984.  
There was minimal disc space narrowing at L4-L5 in December 
1984.

A VA examination report dated in April 1997 shows that the 
veteran reported a sudden onset of severe low back pain in 
1984 associated with a sneeze.  As a result, he was 
restricted to light duty for three months and was treated 
with physiotherapy.  He described that this provided good 
remission with only episodic pain, until July 1996 when he 
aggravated it at work.  The diagnosis was low lumbar strain, 
not currently active.

By rating action dated in October 1997, the RO, in pertinent 
part, denied entitlement to service connection for a low back 
disorder.  The RO concluded that there was no evidence of a 
chronic disability and no evidence of a link between a 
current condition and service.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
November 6, 1997.  He did not appeal this decision; thus, it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

In August 1999, the veteran sought to reopen his claim.  The 
additional evidence of record included private outpatient 
treatment records dated from August 1998 to February 2000 
showing a diagnosis of lumbar stenosis.  

A private MRI report dated in May 1999 shows that the veteran 
has mild changes of disc degeneration at L3-L4, L4-L5, and 
L5-S1, without focal disc protrusion or herniation.  At L4-5 
there was low-normal size to central spinal canal in 
association with a mild disc bulging and slight hypertrophic 
degenerative changes of the facets develops a minor 
impingement deformity on the left dorsolateral contour of the 
thecal sac.

Private outpatient treatment records dated from September 
1998 to July 2001 show that the veteran received intermittent 
treatment for symptoms associated with his low back disorder.

A private medical record dated in July 2001 shows that the 
veteran underwent a right L4-5 foraminotomy procedure on the 
lumbar spine in January 2000, the end result of an industrial 
accident in April 1999.  It was noted that the veteran also 
had service from the 1960s until 1987 and that he had 
incurred a back injury in the Navy which had been treated 
intermittently throughout this time period.  In view of this, 
the physician concluded that there may be a connection 
between the veteran's naval service, the injury incurred, and 
the current back problems.

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disorder.  The July 2001 private physician's opinion 
that the veteran has a low back disorder that may be 
associated with his period of active service is clearly new 
in that it was not previously of record.  Moreover, it is 
material, in that it bears directly and substantially upon 
the specific matter under consideration, i.e., a relationship 
to active service, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for a low back 
disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  The appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required for compliance with VA's 
duty to assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration. 

As indicated above, the service medical records show that the 
veteran was treated in service for back pain.  In July 2001, 
it was suggested that his low back disorder may be associated 
with his period of active service.  As such, VA examination 
and a medical opinion is warranted.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  Potentially 
relevant records have also not been obtained.  It appears 
that the veteran filed claims for Worker's Compensation as a 
result of back injuries in 1996 and 1999 or 2000.  It was 
also noted on VA examination in April 1997 that he recently 
sought treatment for back problems at Travis Air Force Base 
(AFB).  These records should be obtained on remand.

Additionally, the veteran last underwent a VA examination of 
his service-connected gastroesophageal reflux disease in 
February 2000 and of his allergic rhinitis in June 2000.  In 
his Appeals To Board Of Veterans' Appeals dated in July 2001 
and January 2002, respectively, and in the Written Brief 
Presentation dated in July 2004, the veteran and his 
representative have asserted that the symptoms associated 
with the respective disabilities have increased in severity 
since the time of the most recent examination.  As such, the 
Board finds that contemporary and thorough examination would 
be of assistance in assessing the extent of the veteran's 
current gastroesophageal reflux disease and allergic 
rhinitis.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  Any recent treatment records should 
also be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify any VA or 
non-VA health care providers who have 
recently treated him for his low back 
disorder and his service-connected 
gastroesophageal reflux disease and allergic 
rhinitis.  Make arrangements to obtain any 
records of treatment that are not already 
associated with the claims folder.  

2.  Make arrangements to obtain all records 
pertaining to the veteran's claims for 
Workman's Compensation benefits made in 1996 
and 1999 and/or 2000.

3.  Make arrangements to obtain the 
veteran's treatment records for a low back 
disorder from Travis AFB.  See VA Report of 
Examination, dated April 15, 1997.

4.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, schedule 
the veteran for a VA orthopedic examination.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report that the claims file 
was reviewed.  Any indicated tests should be 
accomplished.  

The examiner is asked to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any current low 
back disorder.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed low back 
disorder had its onset during active 
service or is related to any in-service 
disease or injury. 

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

5.  Schedule the veteran for appropriate VA 
examinations of his service-connected 
gastroesophageal reflux disease and allergic 
rhinitis.  The claims file must be made 
available to the examiners, and the 
examiners should indicate in the reports 
that the claims file was reviewed.  Any 
indicated tests should be accomplished.  

The examiners should identify and describe 
in detail all residuals attributable to the 
veteran's service-connected gastroesophageal 
reflux disease and allergic rhinitis.

With regard to the veteran's service-
connected gastroesophageal reflux 
disease, the examiner should state 
whether there is impairment of health 
manifested recurrent epigastric distress; 
dysphagia; pyrosis; regurgitation; 
substernal, arm, or shoulder pain; 
anemia; weight loss; vomiting; 
hematemesis; or melena.

With regard to the veteran's service-
connected allergic rhinitis, the examiner 
should state whether or not  polyps are 
present and discuss the percentage of 
obstruction, if any, in each nasal 
passage. 

Any indication that the veteran's complaints 
are not in accord with physical findings on 
examination should be directly addressed and 
discussed in the examination reports.

The examiners must provide comprehensive 
reports including a complete rationale 
for all conclusions reached.

6.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

7.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claims remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



